                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 CATHERINE MITCHELL,                             §
                                                 §
               Plaintiff,                        §
 vs.                                             § Civil Action No. 3:19-CV-01173-E
                                                 §
 CARRINGTON MORTGAGE                             §
 SERVICES, LLC,                                  §
                                                 §
               Defendant.                        §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court are the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge (Doc. No. 16).     No objection was filed by Plaintiff within fourteen days as

proscribed by Federal Rule of Civil Procedure 72(b)(2). After making an independent review of the

pleadings, files, and records in this case, and the findings, conclusions, and recommendation of the

Magistrate Judge in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the

findings, conclusions, and recommendation are correct and should be accepted. It is therefore

ORDERED that the Findings, Conclusions, and Recommendation of the Magistrate Judge are

accepted.

       SO ORDERED.

       Signed February 18, 2020.

                                                   _________________________________
                                                   ADA BROWN
                                                   UNITED STATES DISTRICT JUDGE
